Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending. Claims 1, 8 and 15 are independent and are amended.  Some dependent Claims have also been amended.  Amendments change “triggers” to “trigger conditions” which is helpful because the Applicant distinguishes between the “conditions” that must be satisfied for “rules” to be triggered.  This amendment makes clear that the Claims refer to “trigger conditions” and not “triggered rules.”
This Application was published as U.S. 20200227029.
Apparent Priority 1/14/2019.
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection.
Examiner suggested amendments that were not accepted. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/11/2021 has been entered.

Claim Objections
Claims 1-20 objected to because of the following informalities:  the terminology flip-flops between “conversational rules” and “rules” alone.  This interferes with the antecedent basis rules.  
Appropriate correction is required.
Suggestion: Take out “conversational” from the independent Claim and wherever it occurs in the dependent Claims in “conversational rules.”  Instead define the “rules” to be “conversational rules” the first time it occurs.
Change “subsumption rule” to “subsumption logic” to distinguish it from the “rule” which means “conversational rule.”
For example:
1. A method of building a dialog-state specific contextual language understanding system for an application, the method comprising: 
receiving information establishing [[conversational]] rules identifying the conversational dialog to present in respective dialog states , the rules being conversational rules used by developers of the dialog-state specific contextual language understanding system to capture knowledge of the developer in conversational systems, the rules including rules used for generating prompts of status message or filling forms; 
using subsumption logic to arrange the [[conversational]] rules that include conditions to apply to the dialog states into a directed acyclic graph that include a vertex for each [[conversational]] rule arranged according to a hierarchy of specificity whereby more specific rules that include conditions that fewer dialog states satisfy than less 
establishing trigger conditions that, when true in a dialog state, identify possible rules that are filtered to the most specific rules using the directed acyclic graph; and 
performing a conversational action for the application based on selecting one of the most specific rules for the dialog state, the conversational action including at least one of presenting a message, presenting a conversational prompt requesting additional information, modifying memory, and calling an application program interface.
Response to Amendments and Arguments
FIRST PLEASE ADDRESS THE FOLLOWING: Definition of “conversational rules” is broad:

    PNG
    media_image1.png
    109
    781
    media_image1.png
    Greyscale

(Advisory of 3/8/2021.)

    PNG
    media_image2.png
    139
    648
    media_image2.png
    Greyscale

(Latest version of Claim 1.)

    PNG
    media_image3.png
    177
    630
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    166
    628
    media_image4.png
    Greyscale

(Final Rejection of 12/11/2020, page 7.)

The Specification defines the “Rules” as follows:
[0004] When used to gather profile information, bots may ask users a series of questions in a specified sequence and store the responses in memory for later use. Bots may implement forms to execute steps in a particular order and to dynamically define field values, confirmations, and messages. Rules are used by developers to capture the developer's knowledge in conversational systems. For example, rules may be used to generate prompts or status messages or in goal-driven dialog management like filling in a form. However, a problem with rules is that adding a new rule often requires modifying existing rules, which makes rule-based systems more brittle and more difficult to modify.

Please clarify and highlight the definition of conversational rules such that they do not include the “modifying memory, and calling an application program interface” which are included as “conversational actions” in the last limitation of the Claim and warrant the use of Dixit as a reference.
Response to Arguments:
Applicant first provides a modified version of the previous arguments and argues the benefits of organizing the rules from more specific to less specific such that if the more specific rule is satisfied the system does not need to check the less specific/more general rule:

    PNG
    media_image5.png
    137
    671
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    159
    650
    media_image6.png
    Greyscale

(Applicant’s Response, page 7.)
In short, the instant Application uses Rules.  The rules are arranged from more specific to less specific such that if a more specific rule is accessed, there is no need to use time and processing power on a more general rule that includes the specific rule.
The tool used for such an arrangement is a DAG (directed acyclic graph).  Applicant states that with a DAG it is easy to filter the rules so the more specific are used and also the use of DAG allows the rules to be added in any order and does not require adding or rewriting of the rules.

The above two arguments are directed to inherent properties.
When rules are ordered from specific to general, use of a more specific preempt the use of the more general.
When a DAG is used the rest of the characteristics of the DAG follow.
Additionally, Dixit was cited that expressly teaches giving precedence to the more specific rules over the more general rules.

Applicant argues regarding Gorvin that the DAG in Gorvin is based on pattern matching and not on rules stored in the nodes of DAG:

    PNG
    media_image7.png
    137
    640
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    55
    651
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    51
    654
    media_image9.png
    Greyscale

(Applicant’s Response, pages 7-8.)

Regarding the method of use of the Rete network in Gorvin that was mapped to the DAG of the Claim, Applicant explains that the nodes in Gorvin are fact patterns and not rules:

    PNG
    media_image10.png
    254
    652
    media_image10.png
    Greyscale

(Applicant’s Response, page 8.)
Regarding the addition of “vertex” note that the term "vertex"/"vertices" occurs once in the Specification in the paragraph: "[0007] ... Those skilled in the art will appreciate that a DAG is a directed graph that has a topological ordering of a sequence of vertices (prompts or actions) whereby every edge is directed from earlier to later in the sequence and no vertex can reach itself via a nontrivial path...."  As the supporting portion of the Specification indicates a Directed Acyclic Graph having a shape (topology) including an "ordering of a sequence of vertices" is "appreciated" by "those skilled in the art."  Thus, adding the portion "having a vertex for each conversation rule" does not add to the rules being arranged according to a hierarchy of specificity.  Additionally, in Dixit, Figures 2A, 2B, 2C, the graphs are shown with a vertex.  Refer also to the additional references in the Conclusion as evidence that a DAG includes vertices.

Next, Applicant argues that while Rete of Gorvin is defined as a DAG with rule-sets, the structure of the DAG of the Claim is different again because the nodes in the Rete/DAG of Gorvin are not rules and are the conditions that must be satisfied for a rule to be used:

    PNG
    media_image11.png
    161
    674
    media_image11.png
    Greyscale

(Applicant’s Response, page 8.)
Applicant also provides about Gorvin that the DAG of Gorvin addresses the problem of predicting priority events and topic when a user is approaching a robot:

    PNG
    media_image12.png
    78
    636
    media_image12.png
    Greyscale

(Applicant’s Response, page 9.)


    PNG
    media_image13.png
    324
    647
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    185
    649
    media_image14.png
    Greyscale

(Applicant’s Response, page 9.)

In other words, Applicant agrees that the rules used in Gorvin are arranged in a DAG.  However, Applicant leaves out that Gorvin is directed to a dialogue between a human user and computer and uses dialog or conversational rules which are organized in a directed acyclic graph.  The teaching of conversational rules is provided by Gorvin. The arrangement of the conversational rules in a DAG is taught by Gorvin.  The only limitation missing from Gorvin is the further arrangement of the conversational rule as going from more specific to the more general which is covered by the secondary reference Dixit.

Applicant then dismisses, as pretty much irrelevant, the secondary reference Dixit, which includes the express teaching of  “[0201] …. In some cases, a prioritization algorithm or methodology may be pre-defined or pre-selected by a user or network operator. In general, absent any extenuating circumstances or user specifications, more specific rules are assigned a higher priority than less specific rules. For example, a rule directed only to port 80 would be assigned a higher priority than a catchall rule. ….”:

    PNG
    media_image15.png
    139
    619
    media_image15.png
    Greyscale

(Applicant’s Response, page 9.)

IN SHORT, Applicant argues that the primary reference does not teach subsumption of rules and the secondary reference, Dixit, that has been cited for teaching that the more specific rules does not pertain to conversational AI.

IN REPLY, first the definition of conversational rules as provided in the language Of the Claim is examined.  Independent Claim 1 in its current form provides:
1. A method of building a dialog-state specific contextual language understanding system for an application, the method comprising:
receiving information establishing conversational rules identifying the conversational dialog to present in respective dialog states;
using subsumption logic to arrange the conversational rules that include conditions to apply to the dialog states into a directed acyclic graph that include a vertex for each conversational rule arranged according to a hierarchy of specificity whereby more specific rules that include conditions that fewer dialog states satisfy than less specific rules subsume less specific rules and are preferred over the less specific rules to support a many path conversational dialog; 
establishing trigger conditions that, when true in a dialog state, identify possible rules that are filtered to the most specific rules using the directed acyclic graph; and 
performing a conversational action for the application based on selecting one of the most specific rules for the dialog state, the conversational action including at least one of presenting a message, presenting a conversational prompt requesting additional information, modifying memory, and calling an application program interface.

Conversational rules of the Claim are defined in the claim language as “rules identifying the conversational dialog to present in respective dialog states” followed by “performing a conversational action for the application based on selecting one of the most specific triggered rules for the dialog state, the conversational action including at least one of presenting a message, presenting a conversational prompt requesting additional information, modifying memory, and calling an application program interface.”  
As provided as the first item above and also in the Advisory of 3/1/2021, the definition of “conversational actions” which are based on the “conversational rules” currently includes internal computer actions such as “modifying memory.”  Thus, operations invoked by the conversational rule do not pertain to natural language or conversation; at least not directly.  For example, modifying memory is an action that can be performed in many different contexts on a computer and falls under the computer management rules of Dixit.  
Further in reply, the cited secondary reference Dixit pertains to contract rules which are written in natural language and the reference has to ascertain the semantic meaning of their use in order to find out which ones are more specific and which ones more general.  
Systems, methods, and computer-readable media for receiving one or more models of network intents, comprising a plurality of contracts between providers and consumers, each contract containing entries with priority values. Each contract is flattened into a listing of rules and a new priority value is calculated. The listing of rules encodes the implementation of the contract between the providers and the consumers. Each entry is iterated over and added to a listing of entries if it is not already present. For each rule, the one or more entries associated with the contract from which the rule was flattened are identified, and for each given entry a flat rule comprising the combination of the rule and the entry is generated, wherein a flattened priority is calculated based at least in part on the priority value of the given one of given entry and the priority value of the rule.
(Dixit, Abstract.)
Accordingly, the rules of the reference, Dixit, that deal with natural language are of the same species of the rules of dialog which are used in the primary reference, Gorvin, and in the Claim.  Dixit further uses a DAG for extracting intent from contracts between providers and consumers and when it comes to conflict resolution between applicable rules, it gives the higher priority to the more specific rule.  It follows that the combination of Gorvin and Dixit is proper as these references and the instant Claims pertain to the same field of endeavor and are directed to the solving of the same type of problem, i.e., the application of a number of rules arranged in a DAG and pertaining to natural language inputs.  The dialogue or conversational rules that are used in Gorvin and are arranged in a DAG can be modified with the system of Dixit to go from more specific to more general thus arriving at the claim language.
Applicant has also provided arguments regarding Horvitz which was cited for teaching of the machine learning and provides that Horvitz does not teach that the machine learning application learns to select a conversational action from the most specific triggered conversational rules in the DAG because Horvitz does not teach selection of a conversational action or limiting the selection:

    PNG
    media_image16.png
    85
    659
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    136
    648
    media_image17.png
    Greyscale

(Applicant’s Response, pages 9-10.)
IN REPLY, Horvitz uses machine learning to teach a machine to talk/converse with a person by figuring out the person’s intentions.  Thus, the machine is learning the rules of conversation.

Patentability of the other independent Claims is argued based on their similarity to Claim 1. Accordingly, the above provides a reply to those arguments as well.
Patentability of the dependent Claims is argued based on their dependence from their base independent Claims. Accordingly, the above provides a reply to those arguments as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gorvin (U.S. 2014/0222433) in view of Dixit (U.S. 2018/0367417).

    PNG
    media_image18.png
    341
    492
    media_image18.png
    Greyscale
  
    PNG
    media_image19.png
    242
    331
    media_image19.png
    Greyscale
 
Regarding Claim 1, Gorvin teaches:
1. A method of building a dialog-state specific contextual language understanding system for an application, [Gorvin, title:  “System and Method for Evaluating Intent of a Human Partner to a Dialogue Between Human User and Computerized System.”]
the method comprising: 
receiving information establishing conversational rules identifying the conversational dialog to present in respective dialog states; [Gorvin is based on Rete Rules:  “[0128] In one embodiment, the prediction flow may include forward-chaining rule-based deduction. In step iii, the prediction block first transforms its inputs into a flat working memory structure as is known in the art of Rete algorithms such as in the Drools open source implementation. The flat working memory structure is used by the Rete pattern matching algorithm. In step iv, the block runs the Rete algorithm to execute deduction logic using "IF-THEN" rules. Rules execute code defined in their "THEN" section when data patterns defined in their "IF" section are identified in the working memory….”  “[0007] According to Wikipedia: "The Rete algorithm is an efficient pattern matching algorithm for implementing production rule systems. . . . Rete has become the basis for many popular rule engines and expert system shells,….”]
using subsumption logic to arrange the conversational rules that include conditions to apply to the dialog states into a directed acyclic graph that include a vertex for each conversational rule arranged according to a hierarchy of specificity whereby more specific rules that include conditions that fewer dialog states satisfy than less specific rules subsume less specific rules and are preferred over the less specific rules to support a many path conversational dialog; [Gorvin the “Retes” used by the system are DAGs and the system of Gorvin is set up for a conversation between a machine and a person:  “[0015] "Retes are directed acyclic graphs that represent higher-level rule sets.  They are generally represented at run-time using a network of in-memory objects. These networks match rule conditions (patterns) to facts (relational data tuples). Rete networks act as a type of relational query processor, performing projections, selections and joins conditionally on arbitrary numbers of data tuples.”  Gorvin discusses that a hierarchy for rules can be set by the designer but does not specify that the more specific rules are given priority:  “[0033] "Conflict resolution: During any one match-resolve-act cycle, the engine will find all possible matches for the facts currently asserted to working memory. Once all the current matches have been found, and corresponding production instances have been activated on the agenda, the engine determines an order in which the production instances may be "fired". This is termed conflict resolution, and the list of activated production instances is termed the conflict set. The order may be based on rule priority (salience), rule order, the time at which facts contained in each instance were asserted to the working memory, the complexity of each production, or some other criteria. Many engines allow rule developers to select between different conflict resolution strategies or to chain a selection of multiple strategies. Conflict resolution is not defined as part of the Rete algorithm, but is used alongside the algorithm.”  Including a vertex or vertices is an inherent characteristic of a DAG (and is also shown in Dixit).]
establishing trigger conditions that, when true in a dialog state, identify possible rules that are filtered to the most specific rules using the directed acyclic graph; and [Gorvin teaches that in a Rete structure when the input facts cause a node to be reached a corresponding rule is triggered:  “[0008] "A Rete-based expert system builds a network of nodes, where each node (except the root) corresponds to a pattern occurring in the left-hand-side (the condition part) of a rule. The path from the root node to a leaf node defines a complete rule left-hand-side. Each node has a memory of facts which satisfy that pattern. This structure is essentially a generalized trie. As new facts are asserted or modified, they propagate along the network, causing nodes to be annotated when that fact matches that pattern. When a fact or combination of facts causes all of the patterns for a given rule to be satisfied, a leaf node is reached and the corresponding rule is triggered.”  Gorvin does not discuss that the rule that is triggered is the most specific.]
performing a conversational action for the application based on selecting one of the most specific rules for the dialog state, the conversational action including at least one of presenting a message, presenting a conversational prompt requesting additional information, modifying memory, and calling an application program interface. [Gorvin is directed to dialog system and the output of the machine could be a message, a prompt, or additional information at the least.  See Figure 4 which shows the “prompt requesting additional information” and also presenting a “message” showing the “suggestions.”  “[0055] Certain embodiments of the present invention seek to provide apparatus for conducting dialog between a human user and a computerized system which combines prediction, NLP and backward chaining technologies thereby to enhance efficacy and/or quality of user experience.”]

Gorvin does not teach that the rules are fired/triggered according to an order/hierarchy giving the most specific rule priority over more general rules.
Dixit teaches:
using subsumption logic to arrange the conversational rules that include conditions to apply to the dialog states into a directed acyclic graph that include a vertex for each conversational rule arranged according to a hierarchy of specificity whereby more specific rules that include conditions that fewer dialog states satisfy than less specific rules subsume less specific rules and are preferred over the less specific rules to support a many path conversational dialog; [Dixit uses a DAG for extracting intent from contracts between providers and consumers and when it comes to conflict resolution between applicable rules, it gives the higher priority to the more specific rule:  “[0201] …. In some cases, a prioritization algorithm or methodology may be pre-defined or pre-selected by a user or network operator. In general, absent any extenuating circumstances or user specifications, more specific rules are assigned a higher priority than less specific rules. For example, a rule directed only to port 80 would be assigned a higher priority than a catchall rule. ….”  Dixit, Figures 2A, 2B, 2C, the graphs are shown with a vertex.]
establishing trigger conditions that, when true in a dialog state, identify possible rules that are filtered to the most specific rules using the directed acyclic graph; and [Dixit, the “semantic checks” in Dixit identify conflicts of rules and resolve the conflict:  “[0162] Rules 368 can also include rules for performing semantic checks and identifying semantic violations or issues. Semantic checks can check conflicting rules or configurations. For example, Rule1 and Rule2 can have shadowing issues, Rule1 can be more specific than Rule2 and thereby create conflicts/issues, etc. Rules 368 can define conditions which may result in shadowed rules, conflicting rules, etc. To illustrate, Rules 368 can specify that a permit policy for a specific communication between two objects can conflict with a deny policy for the same communication between two objects if the permit policy has a higher priority than the deny policy, or a rule for an object renders another rule unnecessary.”]

Gorvin and Dixit pertain to the use of directed acyclic graphs in rule driven machines that process natural language inputs and it would have been obvious to combine the conflict resolution method of Dixit which prioritizes the more specific rules over the more general with the system of Gorvin that does not specify which method of conflict resolution it prefers to provide a conflict resolution method that results in faster generation of results by going straight to the most specific rule.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Gorvin teaches:
2. A method as in claim 1, further comprising using specificity to add additional conversational rules to the conversational dialog without modifying established conversational rules. [Gorvin, Background but pertaining to the overall structure of Rete which is the directed acyclic graph used by Gorvin states that rules can be dynamically added or removed from Rete:  “[0021] "A possible variation is to introduce additional memories for each intermediate node in the discrimination network. This increases the overhead of the Rete, but may have advantages in situations where rules are dynamically added to or removed from the Rete, making it easier to vary the topography of the discrimination network dynamically.”  See [0017]-[0018] regarding the working memory elements (WMEs) and [0022] and [0025] regarding how WMEs may be added or removed.]
Gorvin does not use “specificity” as the criterion for arranging or adding the rules.  Dixit was combined that uses specificity as the conflict resolution mechanism and the combination of Gorvin and Dixit would place the added rules according to their specificity.

Regarding Claim 3, Gorvin teaches:
3. A method as in claim 1, further comprising implementing the dialog-state specific contextual language understanding system in the application and analyzing a received utterance from a user of the dialog-state specific contextual language understanding system to determine trigger conditions for triggering conversational prompts for the application. [Gorvin, Figure 1b shows implementing the Rete/directed acyclic graph architecture in a NLU system.  A certain input/fact pattern triggers a particular rule which in turn when fired causes certain acts/prompts by the dialog system. “[0008] …  When a fact or combination of facts causes all of the patterns for a given rule to be satisfied, a leaf node is reached and the corresponding rule is triggered.”  “[0107] FIG. 1b is a simplified flowchart illustration of a computerized reasoning method constructed and operative in accordance with certain embodiments.”  “[0055] Certain embodiments of the present invention seek to provide apparatus for conducting dialog between a human user and a computerized system which combines prediction, NLP and backward chaining technologies thereby to enhance efficacy and/or quality of user experience.”   Figure 5 shows the user natural language input as “benefits.”  This input may be by way of speech/utterance and triggers intent determination and preparation of “natural language suggestions” /prompts as shown in Figure 7, steps (iv) and (v).  See Figures 5, 6, and 7.  Regarding speech input see:  “[0084] …. Typically, at each step in the dialog the user provides input e.g. as voice and/or typed text. ….”]
 
    PNG
    media_image20.png
    429
    428
    media_image20.png
    Greyscale
         
    PNG
    media_image21.png
    336
    448
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    304
    349
    media_image22.png
    Greyscale


Regarding Claim 4, Gorvin teaches:
4. A method as in claim 3, further comprising identifying rules where a Boolean trigger expression is true by evaluating predicate expressions against the dialog state and combining the rules using Boolean logic. [Gorvin teaches that Rete combines the Rules using Boolean operators.  “[0041] "Existential quantification can be performed by combining two negation beta nodes. This represents the semantics of double negation (e.g., "If NOT NOT any matching WMEs, then . . . "). This is a common approach taken by several production systems.”]

Regarding Claim 5, Gorvin teaches:
5. A method as in claim 1, further comprising arranging objects identified in conversational data from a user into the directed acyclic graph whereby more specific rules are selected over more general rules for use in a conversational dialog. [Gorvin, Figure 1a shows the Rete Algorithm which is a directed acyclic graph and is used to implement the NLU human-machine interface of Gorvin, and the Rete takes in “objects” that are derived from user’s input: “[0015] "Retes are directed acyclic graphs that represent higher-level rule sets. They are generally represented at run-time using a network of in-memory objects. These networks match rule conditions (patterns) to facts (relational data tuples). Rete networks act as a type of relational query processor, performing projections, selections and joins conditionally on arbitrary numbers of data tuples.”  “[0052] " . . . Engines may provide specialised support within the Rete network in order to apply pattern-matching rule processing to specific data types and sources such as programmatic objects, XML data or relational data tables….”]

Claim 8 is a system claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.  Additionally, the “processor” and “memory” of the Claim are taught by Gorvin in [0096].
8. A system with a platform for building a dialog-state specific contextual language understanding system for an application, the system comprising: 
at least one processor; and 
a memory for storing and encoding computer executable instructions that, when executed by the at least one processor, is operative to: 
…

Claim 9 is a system claim with limitations corresponding to the limitations of Claim 2 and is rejected under similar rationale.
Claim 10 is a system claim with limitations corresponding to the limitations of Claim 3 and is rejected under similar rationale.
Claim 11 is a system claim with limitations corresponding to the limitations of Claim 4 and is rejected under similar rationale.
Claim 12 is a system claim with limitations corresponding to the limitations of Claim 5 and is rejected under similar rationale.

Claim 15 is a computer program product system claim with limitations corresponding to the limitations of method Claim 1 and is rejected under similar rationale.  Additionally, the “non-transitory machine-readable medium” of the Claim is taught by Gorvin, [0094]-[0095].
15. A non-transitory machine-readable medium having instructions stored thereon that when executed by one or more processors cause the one or more processors to implement a method of building a dialog-state specific contextual language understanding system for an application, the method including: 
…

Claim 16 is a machine-readable medium claim with limitations corresponding to the limitations of Claim 2 and is rejected under similar rationale.
Claim 17 is a machine-readable medium claim with limitations corresponding to the limitations of Claim 3 and is rejected under similar rationale.
Claim 18 is a machine-readable medium claim with limitations corresponding to the limitations of Claim 4 and is rejected under similar rationale.
Claim 19 is a machine-readable medium claim with limitations corresponding to the limitations of Claim 5 and is rejected under similar rationale.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorvin and Dixit in view of Horvitz (U.S. 6,021,403).
Regarding Claim 6, Gorvin and Dixit do not mention machine learning.
Horvitz teaches:
6. A method as in claim 1, wherein the application is a machine learning application further comprising the machine learning application learning to select a conversational action limited to a set of most specific triggered conversational rules found in the directed acyclic graph that are true in the current dialog state rather than learning how to select from all possible rules. [Horvitz provides an intelligent conversational system that is built on Bayesian Networks which use machine learning by changing its likelihood information.  (See the Conclusion for support for the mapping of Bayesian Networks to Machine Learning.)  “The present invention also includes a novel inference system with an annotated Bayesian network to include special temporal reasoning procedures. Such procedures are used to consider changes in relevance of events with current needs and goals of users with time passing after an event has occurred. The inference engine includes a new specific approximation procedure which uses a single explicit Bayesian network knowledge base, but changes the likelihood information in the network based on a distance in the past that an observation was made.”  Col. 4, lines 12-21.  “A Bayesian network or a generalization of a Bayesian network, called an influence diagram, can be employed to represent the certain or uncertain relationships among user actions and such hidden, but important, states as user goals, user intentions, and user needs, given observable information such as one or more user actions. A Bayesian network is a directed acyclic graph where nodes are random variables and arcs represent probabilistic dependencies among those variables. Variables in a Bayesian network are chance variables or deterministic variables. A Bayesian network represents a joint-probability distribution for the set of variables it represents. The probability distributions over the values of chance variables depend on the values of direct ancestors or parent variables that are parents of nodes. The value of deterministic variables is a deterministic function of predecessors. Influence diagrams are a generalization of Bayesian networks which represent additional nodes that represent possible actions and the utility of outcomes.”  Col. 19, lines 21-38.]

Gorvin, Dixit, and Horvitz pertain to the use of directed acyclic graphs in rule driven machines that process natural language inputs and it would have been obvious to combine the machine learning aspect that is expressly mentioned in Horvitz and the additional teaching that a Bayesian network is a type of directed acyclic graph with the system of combination that does not mention machine learning in order to provide a more express teaching that the directed acyclic graph may be developed by machine learning.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 7, Gorvin teaches:
7. A method as in claim 6, further comprising applying subsumption rules to the conversational action to limit a number of actions possible in a given dialog state. [Gorvin teaches a rule order or rule priority such that some rules are executed prior to others:  “[0033] "Conflict resolution: During any one match-resolve-act cycle, the engine will find all possible matches for the facts currently asserted to working memory. Once all the current matches have been found, and corresponding production instances have been activated on the agenda, the engine determines an order in which the production instances may be "fired". This is termed conflict resolution, and the list of activated production instances is termed the conflict set. The order may be based on rule priority (salience), rule order, the time at which facts contained in each instance were asserted to the working memory, the complexity of each production, or some other criteria. Many engines allow rule developers to select between different conflict resolution strategies or to chain a selection of multiple strategies. Conflict resolution is not defined as part of the Rete algorithm, but is used alongside the algorithm.”]

Claim 13 is a system claim with limitations corresponding to the limitations of Claim 6 and is rejected under similar rationale.
Claim 14 is a system claim with limitations corresponding to the limitations of Claim 7 and is rejected under similar rationale.

Claim 20 is a machine-readable medium claim with limitations corresponding to the limitations of Claim 6 and is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note “In computer programming, a shim is a library that transparently intercepts API calls and changes the arguments passed, handles the operation itself or redirects the operation elsewhere.[1][2] Shims can be used to support an old API in a newer environment, or a new API in an older environment. Shims can also be used for running programs on different software platforms than they were developed for.”  Wikipedia.
Bou (U.S. 2002/0171671), Woo (U.S. 2002/0023089), and Morgenstern (U.S. 5,802,508) pertain to directed acyclic graphs where the more specific rules are given priority in a conflict resolution scheme.
For Boolean combinations (Claim 4) see also Horvitz (U.S. 6021403):  “The event specification tool allows for rapid creation of the modeled event composer and modeled event database for specific application programs during creation of an intelligent user assistance facility for that software program. A language was developed for constructing modeled events (e.g., menu surfing) from atomic events made available by a program, for instance an application (e.g., multiple menus visited without action within 10 seconds, position of cursor on spreadsheet, etc.). The language allows atomic events to be used as modeled events directly, as well as for atomic events to be formed into higher-level modeled events. Also, modeled events can be further combined to create other modeled events. More specifically, the language allows for Boolean combinations of atomic events and for combining the Boolean events into modeled events with operators that capture notions of temporality. The event specification tool can be linked directly with a Bayesian network modeling tool so that the modeled events and their definitions can be generated while building and refining the Bayesian user model.”  Col. 14, lines 24-43.
For Claim 6 see Laxman (U.S. 2020/0134018) teaches that Bayesian Networks are a type of Machine Learning:  “[0024] Machine learning can include the construction and study of systems that can learn from data. Example machine learning techniques that can be used herein include, inter alias decision tree learning, association rule learning, artificial neural networks, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, and/or sparse dictionary learning.”
For vertex of a DAG see:
Laxman 20200134018: [0022] Directed acyclic graph is a finite directed graph with no directed cycles. It can include a finite number of vertices and edges. Each edge can be directed from one vertex to another, such that there is no way to start at any vertex v and follow a consistently-directed sequence of edges that eventually loops back to v again. A directed acyclic graph can be a directed graph that has a topological ordering, a sequence of the vertices such that every edge is directed from earlier to later in the sequence. 
Mwangi 20110321122: [0100] If this strategy does not resolve a conflict, or if a patient prefers not to use this strategy, the conflict may be resolved by the patient himself by assigning priorities to rules manually. This process is supported by allowing the patient to decide which of two conflicting rules should have priority. However, when more conflicts are resolved in this way, it may occur that at some point, the rules are in conflict. In an example with three rules in conflict: first rules A and B are in conflict (user resolved that B has priority); then rules B and C are in conflict (user decided C has priority); then rules A and C are in conflict (user decided A has priority). In this example, the conflicts between these three rules have not been adequately resolved because no single one of the three can be established to have highest priority. This can be found by analyzing the priorities as a directed graph. Vertices in such a graph represent policy rules. A directed edge in such a graph indicates that one policy rule has higher priority than another policy rule. The system preferably helps the patient not to introduce cycles in the graph. To prevent the introduction of cycles, a directed acyclic graph may be incrementally created and checked during conflict resolution. The graph may be searched for the existence of both conflicting rules which have just been resolved. If one or both of these rules do not exist as vertices in the graph, or are in disconnected components of the graph, then there is no conflict in the priorities. In this case, conflict resolution can proceed. Otherwise, the grantor is informed of the existing priorities of the authorizations. The system can suggest to the patient priorities for rules (for example, based on a default conflict resolution strategy of the original order of rules in which the patient specified them). 
Fulp 20060248580: Figures 10 and 11 (with all their A, B, etc. variants) and [0055] Using the rule list DAG representation a linear arrangement is sought that improves the firewall performance. As depicted in FIG. 1B, a linear arrangement (permutation or topological sort) is a list of DAG vertices where all the successors of a vertex appear in sequence after that vertex [23]. Therefore it follows that a linear arrangement of a rule list DAG represents a rule order, if the vertices are read from left to right. Furthermore, it is proven in the following theorem that any linear arrangement of a rule list DAG maintains integrity. 
Schuba 20040177139: [0018] In a variation on this embodiment, assigning the priorities to the network service rules involves a number of operations. First, the system creates a vertex in a graph for each network service rule in the set of network service rules. The system also inserts a directed edge into the graph between vertices associated with each pair of conflicting network service rules. Each directed edge points from a vertex associated with a lower priority network service rule to a vertex associated with a higher priority network service rule in accordance with the determined priority relationship between the pair of conflicting network service rules. Next, the system performs a topological sort on the graph. The system subsequently assigns priorities to network service rules. This involves traversing vertices of the graph in sorted order, and assigning priorities to network service rules associated with the vertices in a manner consistent with the determined priority relationships.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659